REGAN, Judge.
Plaintiff,. Northern Insurance Company, the subrogee collision insurer of Lucinda Moss, widow of John J. Dickson, instituted this suit against the defendants, Kyle H. Barbrow, Billups Petroleum Company and Travelers Insurance Company, the driver, owner and insurer, respectively, of a gasoline tank truck, endeavoring to recover $559.11, representing the amount plaintiff was required to pay to reimburse Lucinda Dickson for the property damage incurred to her automobile by virtue of a collision in the intersection of N. Claiborne Avenue and Dumaine Street on March 15, 1957 at 2:30 p. m., which plaintiff asserted occurred when Barbrow violated a red semaphore signal light that regulated the movement of traffic in this intersection.
Defendants answered and denied the existence of any negligence on the part of the operator of its truck, and, in the alternative, pleaded the contributory negligence of the plaintiff.
From a judgment in favor of the plaintiff as prayed for, defendants have appealed.
This litigation emanates from the same accident, the facts and pertinent issues of which are identical with those revealed in *164the case of Moss v. Travelers Insurance Company, La.App., 119 So.2d 160, in which an 'opinion and decree were handed down this day; therefore, for the reasons stated therein, this judgment is affirmed.
Affirmed.